DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1) a supercritical state and/or a subcritical state.
2) the Ag is disposed by combining one or two or more of an Ag Lining, Ag welding, and Ag plating. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “exposed inner surface” and “the Ag plating is performed on an inner surface of the pressure container main body except for the Ag liner and an Ag welded portion, an inner surface of the cover, and an inner peripheral surface of a gasket” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The recited in claim 1 " A pressure container for crystal production, the pressure container being configured to produce a crystal using ammonia in a supercritical state and/or a subcritical state as a solvent, a raw material, a mineralizer, and a seed crystal inside the container, wherein Ag is present at least on the entire surface of an exposed inner surface of the pressure container” constitutes an indefinite subject matter. It is not clear about the scope of the claimed apparatus because the pressure container is not defined by a transitional phrase. See MPEP 2111.03. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-16 are rejected because they depend on claim 1.
The recited in claim 1 “…a supercritical state and/or a subcritical state…” constitutes an indefinite subject matter. It is not clear what “a supercritical state and a subcritical state” means since the supercritical state and the subcritical state are two different/exclusive states.  Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. For examining purpose, this limitation is interpreted as “a supercritical state or a subcritical state”. Claims 2-16 are rejected because they depend on claim 1.
The recited in claim 1 “…at least on the entire surface of an exposed inner surface…” constitutes an indefinite subject matter. It is not clear what “at least on the entire surface of an exposed inner surface”, for example, it is not clear which surface is defined as “an exposed inner surface”.  Therefore, the metes and 
The recited in claim 6 “…an Ag liner … having an opening is disposed on an inner surface of the pressure container main body…” constitutes an indefinite subject matter. It is not clear whether the Ag liner is related to the Ag presented/ recited in parent claim 1 or not; it is also not clear what “an Ag liner having an opening is disposed on an inner surface of the pressure container main body” means; it is not clear whether the opening is related to the opening recited in parent claim 5 or not; it is not clear which portion is considered as the opening of the Ag liner. Therefore, the metes and bounds of claim 6 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 11 “…the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating…” constitutes an indefinite subject matter. It is not clear what “the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating” means. Therefore, the metes and bounds of claim 11 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 12 “…the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating…” constitutes an indefinite subject matter. It is not clear what “the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating” means. Therefore, the metes and bounds of claim 12 are not readily ascertainable. Clarification and/or correction are/is required. 

The recited in claim 14 “…the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating…” constitutes an indefinite subject matter. It is not clear what “the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating” means. Therefore, the metes and bounds of claim 14 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 15 “…the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating…” constitutes an indefinite subject matter. It is not clear what “the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating” means. Therefore, the metes and bounds of claim 15 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 16 “…the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating…” constitutes an indefinite subject matter. It is not clear what “the Ag is disposed by combining one or two or more of an Ag liner, Ag welding, and Ag plating” means. Therefore, the metes and bounds 
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bao et al (JP 2015040170 A, machine translation, “Bao”).
Regarding claim 1, Bao (entire document) teaches a pressure reaction vessel  (container) for producing crystal (crystal production) (figs 1 and 2, abstract and 0043), the pressure container being configured to produce a crystal using ammonia in a supercritical state and/or a subcritical state as a solvent, a raw material 4l, a mineralizer, and a seed crystal 6 inside the container (abstract, 0001, 0011, 0015, 0018-0029, 0032, 0035, 0036, 0043, 0045, 0046, 0051, 0052, 0055-
Regarding claim 3, Bao teaches that the crystal is nitride crystal (abstract). It is also well established that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Regarding claim 4, Bao teaches that fluorine-containing compound is used alone as a mineralizer (0026 and 0051), e.g., “the mineralizer is a fluorine-based mineralizer and does not contain a halogen atom other than fluorine”. It is also well established that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Regarding claim 5, Bao teaches that the pressure container comprises a pressure container main body (bottom portion) having an opening (figs 1 and 2); and a cover (top portion) configured to close the opening of the pressure container main body (figs 1 and 2).

Regarding claim 8, Bao teaches that the reaction container (a pressure container main body) is formed of an outer portion (a pressure container first main body member) and the coating/lining of the inner surface of the outer portion (a pressure container second main body member) (figs 1 and 2, 0045-0051), the inner surface of the reaction container is coated with the lining/coating material in order to further improve the corrosion resistance of the reaction vessel/container (0047-0051), inexplicitly teaching that the inner lining/coating portion (the pressure container second main body member) is composed of a material that is more excellent in corrosion resistance than the outer portion of the reaction container (the pressure container first main body member).
Regarding claim 10, Bao teaches that the reaction vessel (comprising the main body and the cover) is formed of a Ni-based alloy (0045-0046).
Regarding claim 11, Bao teaches that the Ag is disposed as an Ag liner (0026 and 0049-0051).
Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claims 1 and 5 above, and further in view of Fujisawa et al (JP 2012171863 A, machine translation, “Fujisawa”).

Regarding claim 12, Bao teaches that the Ag is disposed as an Ag liner (0026 and 0049-0051) and a mouth part of the pressure container main body having an opening (figs 1 and 2), but does not explicitly teach that the Ag liner is installed up to a mouth part of the pressure container main body having an opening and has a thickness of from 0.5 mm to 20 mm. However Fujisawa teaches a pressure-resistant container, wherein the inner surface of the container (including a mouth part and an opening) is preferably lined as much as possible with lining material comprising Ag (0039-0042), inexplicitly teaching that the Ag liner is installed up to a mouth part of the pressure container main body having an opening; a thickness of the lining is 0.5 µm or more and 10 mm or less (0044). Therefore it would have been obvious that one of ordinary skill in the art before the 
Regarding claim 16, Bao/Fujisawa teaches that the Ag is disposed by Ag lining, the lining 23 is only positioned on an inner surface of the pressure container main body (Fujisawa figs 1, 3 and 5, 0044 and 0068), the lining means include plating (Fujisawa 0044), and the plated/lined layer has a thickness of 0.5 µm or more and 10mm or less (Fujisawa 0044), meeting the claim.Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Claims 7, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claims 5 and 8 above, and further in view of Sasagawa et al (US 20090013926 A1, “Sasagawa”).
Regarding claim 7, Bao does not explicitly teach a gasket disposed in a gap between the pressure container main body and the cover. However Sasagawa teaches a reaction vessel, wherein a gasket 7 is positioned in a gap between a body part of the reaction vessel and the cover (figs 1-3 and 6-8, 0101-0103). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bao per teachings of Sasagawa in order to enhance the sealing property (Sasagawa 0052).

Regarding claim 13, Bao teaches that the Ag is disposed as an Ag liner (0026 and 0049-0051), but does not explicitly teach that the pressure container second main body member is located on an outer periphery side of the Ag welding and the Ag plating, and the pressure container first main body member is located on an outer peripheral side of the pressure container second main body member. However Sasagawa (entire document) teaches a pressure vessel, wherein an intermediate portion 12a (the pressure container second main body member) is located on an outer periphery side of the Ag lining (figs 2, 3 and 7, 0036-0037), a 
Regarding claim 14, Bao/Sasagawa teaches that the Ag is disposed as a liner 6, an intermediate covering layer 12b (second cover member) is located on an outer periphery side of the Ag lining, and the cover 2 (first cover member) is located on an outer peripheral side of the covering layer 12b (second cover member) (Sasagawa, fig 2, 0107), meeting the claim.
Regarding claim 15, Bao/Sasagawa teaches that the Ag is disposed as a lining 6, a ductile member/material (including Ag) is positioned/arranged between members including between the lining and the body of the pressure vessel, by welded joint (Sasagawa figs 3 and 7, 0036, 0037, 0048-0050, 0071, 0108, claims 15 and 16). Therefore it is reasonably expected that the Ag welding is capable of joining an upper portion of an opening of the Ag liner and the pressure container main body to seal a gap between the Ag liner and the pressure container main body. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HUA QI/Primary Examiner, Art Unit 1714